DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130089154 A1) in view of Seregin et al. (US 20150016500 A1). 
Regarding claims 1 and 10, Chen discloses a video decoding apparatus for carrying out a method (fig. 3), comprising: 
a decoder (80 of fig. 3) configured for decoding a set of two or more pictures to obtain respective decoded pictures of the set of two or more pictures (406 and 408 of fig. 4B and 4C, [0129, 0130, and 0144]), 
the set comprising at least a first picture coded with a first spatial resolution ([0126] first decoded frame is associated with a first resolution), and 
a second picture coded with a second spatial resolution different from the first spatial resolution ([0126]); and 
a decoded picture buffer (92 of fig. 3) configured for storing the respective decoded pictures of the set of two or more pictures based on corresponding spatial resolutions ([0126] wherein the second decoded frame is associated with a second resolution, based on the first resolution and the second resolution, wherein the first decoded frame is different than the second decoded frame; and [0178-0180]); 
wherein the decoder (80 and 81 of fig. 3) is configured to obtain 
a list of reference pictures ([0022, 0026, 0027, and 0120]) comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer (92 of fig. 3), 
wherein the list of reference pictures is configured for inter prediction of a picture temporally subsequent to the set of two or more pictures (82 of fig. 3, [0121 and 0124] DPB management unit 93 may store the decoded video blocks of a given in decoded picture buffer 92, which stores reference pictures used for subsequent motion compensation), and  
the list of reference pictures ([0120 and 0121]) comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution ([0126 and 0178-0180]).
It is noted that Chen is silent about without changing the corresponding spatial resolutions of the respective decoded pictures. 
Seregin teaches without changing the corresponding spatial resolutions of the respective decoded pictures ([0135] In some cases, the upsampling unit 92 may be omitted or bypassed. In such cases, the picture from the decoded picture buffer 160 of the video decoder 30A may be provided directly, or at least without being provided to the upsampling unit 92, to the prediction processing unit 152 of the video decoder 30B. For example, if video data provided to the video decoder 30B and the reference picture from the decoded picture buffer 160 of the video decoder 30A are of the same size or resolution, the reference picture may be provided to the video decoder 30B without upsampling).
Taking the teachings of Chen and Seregin together as a whole, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference picture without changing resolution of Seregin into the inter prediction of Chen to reduce inter-layer redundancy, thereby improving coding efficiency and reducing computational resource requirements.
11. (Canceled)
Regarding claims 3 and 12, Chen further teaches the video decoding apparatus of claim 10, wherein the second spatial resolution is less than the first spatial resolution ([0088, 0089 and 0102] the second spatial resolution is a cropped resolution, PPS1, PIC_2(0) is less than PPS1, PIC_1(0)), comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions ([0088, 0089, and 0102] perform cropping of blocks to obtain blocks with different resolution aspect ratios, [0103-0113]).
Regarding claims 4 and 13, Chen further teaches the video decoding apparatus of claim 10, further configured for signaling a picture width and a picture height for each picture of the set of two or more pictures ([0091]) using a picture parameter set ([0080] The SPS or PPS may include a resolution ID as well as a syntax element that indicates the resolution associated with each resolution ID, PPS of figs. 4A-4D, [0088, 0151, and 0152]) .
Regarding claims 5 and 14, Chen further teaches the video decoding apparatus of claim 13, further configured for signaling a first quantity of luma samples in a first dimension of the set of two or more pictures ([0091] height), and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures ([0091] width).
Regarding claims 6 and 15, Chen further teaches the video decoding apparatus of claim 13, further configured for signaling a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures ([0088]).
Regarding claims 7 and 16, Chen further teaches the video decoding apparatus of claim 15, wherein the ratio value is signaled using a numerator and a denominator ([0088] ratio has numerator and denominator).
Regarding claims 8 and 17, Chen further teaches the video decoding apparatus of claim 15, wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators ([0102 and 0107]).
Regarding claims 9 and 18, Chen further teaches the video decoding apparatus of claim 10, wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution ([0034] a subsequent decoded picture having a particular resolution; [0102] The following syntax elements describe how video encoder 20 may perform cropping of blocks to obtain blocks with different resolution aspect ratios) based on a reference picture of the list of reference pictures ([0022, 0026-0027, and 0120], and wherein a ratio is determined based on the third spatial resolution ( ([0088, 0107, and 0108] determine a ratio) and a spatial resolution of the reference picture for decoding the current picture ([0095 and 0096]).

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
The applicant argues that Arai ([0102-0114]) disclose a cropped portion of block of reference block but does not teach wherein the list of reference pictures is used for inter prediction of a picture temporally subsequent to the set of two or more pictures without changing the corresponding spatial resolutions of the respective decoded pictures, and the list of reference pictures comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution.
The examiner strongly disagrees with the applicant. It is submitted that Arai teaches the decoder picture buffer (92 of fig. 3) for storing the decoded pictures (storing process in figure 7) to be used for inter prediction (82 of fig. 3) and the decoder (30) constructs the reference picture list ([0120-0121]), wherein the list of reference pictures is configured for inter prediction of a picture temporally subsequent to the set of two or more pictures (82 of fig. 3, [0121 and 0124] DPB management unit 93 may store the decoded video blocks of a given in decoded picture buffer 92, which stores reference pictures used for subsequent motion compensation) corresponding spatial resolutions of the respective decoded pictures (92 of fig. 3, storing the respective decoding pictures directly with spatial resolutions, see fig. 7 to store first decoded frame with the first resolution and a second decoded frame with the second resolution, [0177-0179], is for inter prediction, 82 of fig. 3), and the motion compensation (82 of fig. 3) performs inter prediction using the set of first spatial resolution picture and the second spatial resolution picture from the decoder picture buffer (92 of fig. 3) without changing any resolution ([0120-0121]) of the decoded picture, which is the same as the disclosure of the present invention in, paragraph [0064] of the specification, the pictures are reconstructed to the resolutions they are coded and saved into the DPB directly without any further upscaling and/or super-resolving. 
It is noted that the cropped a decoded picture from the target RSS is used for motion compensation in the encoder (20 of fig. 2) as an aspect of the encoding process when the cropping is needed ([0096]). The motion compensation (82 of fig. 3) of the decoder (30 of fig. 3) is an aspect of the decoding process using the first spatial resolution picture and the second spatial resolution picture from the decoder picture buffer (92 of fig. 3) without changing any resolution of the decoded picture. 
It further noted that claim 2 does change resolution of the decoded picture in width and/or height for the inter-prediction that is taught by Chen ([0102-0114]).  
It is noted that the present invention discloses the preferred picture up-sampling/down- sampling filter to be used for better motion compensation prediction ([0074] of the specification).
Seregin teaches without changing the corresponding spatial resolutions of the respective decoded pictures ([0135] In some cases, the upsampling unit 92 may be omitted or bypassed. In such cases, the picture from the decoded picture buffer 160 of the video decoder 30A may be provided directly, or at least without being provided to the upsampling unit 92, to the prediction processing unit 152 of the video decoder 30B. For example, if video data provided to the video decoder 30B and the reference picture from the decoded picture buffer 160 of the video decoder 30A are of the same size or resolution, the reference picture may be provided to the video decoder 30B without upsampling). In view of the discussion above, Chen and Seregin are combinable to teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425